DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowara 2001/0007705. As to claim 1, Nowara discloses a vacuum-insulated article comprising a first metal wall 1 having a first thermal conductivity, a second metal wall 2 having a second thermal conductivity, and a first sealed insulating space formed between the first wall and the second wall, the insulating space defining therein an evacuated region of reduced pressure; see [0001]. The first sealed insulating space being at least partially defined by a plastic non-metallic bridge material 3 that seals the first wall and the second wall and has a thermal conductivity that is less than the first thermal conductivity and the second thermal conductivity; see [0001] and [0006].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 63-67, 69-71 and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Wright 3,440,830 in view of each of Glover 5,007,217, Nowara 2001/0007705 or Taylor 4,791,773. As to claims 1 and 75, Wright discloses a vacuum-insulated article comprising a first stainless steel wall 1 having a first thermal conductivity, a second stainless steel wall 4 having a second thermal conductivity wherein a first sealed evacuated insulating space is formed between the first wall and the second wall; see the Abstract and Fig. 1. Wright also discloses what may be considered to be bridge materials 2, 3. However, Wright does not disclose the claimed relationship between the thermal conductivity of various parts. Glover discloses a logical reason to have the thermal conductivity of any material between the outer walls of a vacuum insulation structure lower than that of the thermal conductivity of the wall materials; see col. 5, lines 27-30 of Glover. Norwara discloses a vacuum insulation panel comprising outer metal walls 1, 2, a sealed insulating space defining an evacuated region, and a bridge 3 with a lower thermal conductivity than the walls that partially defines the insulating space and seals the two walls; see Fig. 1 and [0001]. Taylor discloses a vacuum insulation panel comprising outer metal walls 1, 2, a sealed insulating space defining an evacuated region, and a bridge 3 with a lower thermal conductivity than the walls that partially defines the insulating space and seals the two walls; see col. 3, lines 4-15, claim 1 and claim 2. Therefore, it would have been obvious to one of ordinary skill in the art to select a plug in Wright that has a thermal conductivity as low as possible, i.e. lower than the conductivity of the first and second walls, in view of the teachings in the secondary references.
As to claim 2, the openings into which the plugs of Wright are inserted may be considered vents.
As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity of the plug in Wright to any specific amount, such as an amount that falls within the instantly claimed ranges, in order to minimize thermal shorting as noted above in the discussion regarding claim 1.
As to claim 63, the plugs in Wright will inherently be “ring” shaped since the opening which they seal is an annular shape.
As to claim 64, Taylor discloses the use of a ceramic spacer of low thermal conductivity; see col. 3, lines 12-15. It would have been obvious to one of ordinary skill in the art to use a ceramic plug in the product of Wright in view of the teachings in Taylor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, it would have been obvious to one of ordinary skill in the art to use any material with a low thermal conductivity, such as a ceramic, as the plugs used to seal the first and second walls together in Wright since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice in the absence of unexpected results attributable to the use of a ceramic material.
As to claim 65, the plugs 2, 3 in Wright have a V-shaped cross-section as shown in Fig. 1.
As to claim 66, the plugs 2, 3, i.e. rings, in Wright include a sloped region that forms an angle joint with the first or second wall 1,4.
As to claim 67, the plugs 2, 3 in Wright have an inner portion that extends past the outer wall ends 1.
As to claim 69, the plugs 2, 3 are joined to the inner and outer walls in Wright; see for example col. 2, lines 32-35.
As to claim 70 and 71, the plugs 2, 3 in Wright are in effect sealer materials. Adding another sealer material between the plugs and the walls 1, 4 is in effect a duplication of parts, and a duplication of parts would have been well within the purview and obvious to one of ordinary skill in the art to better seal the vacuum chamber.
As to claims 73 and 74, it would have been obvious to one of ordinary skill in the art to evacuate the article of Wright to any specific degree, such as to the claimed pressures, depending on the desired insulating properties for a particular end use.  

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Wright 3,440,830 in view of each of Glover 5,007,217, Nowara 2001/0007705 or Taylor 4,791,773 as applied to claims 1-4, 63-67, 69- 71 and 73-75 above, and further in view of Hiral 2009/0007789. The combined prior art of Wright and Norwara, Taylor or Glover discloses the invention substantially as claimed; see the above rejection. However, this prior art does not disclose the presence of boron nitride within the sealed insulating space. Hiral discloses a vacuum insulating material comprising a first wall and a second wall and a sealed vacuum insulating space between the walls; see Fig. 2. An absorbent capable of absorbing gas such as boron nitride is placed within the envelope to absorb any gases; see [0099] and [0109]. It would have been obvious to one of ordinary skill in the art to place boron nitride within the vacuum insulated article of Wright in view of the teachings in Hiral in order to absorb any gases in the insulated article.

Claims 1-4, 63-71 and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Reid 2014/0090737 in view of each of Nowara 2001/0007705, Taylor 4,791,773 or Glover 5,007,217. As to claims 1 and 75, Reid ‘737 discloses a vacuum-insulated article comprising a first wall 20 having a first thermal conductivity, a second wall 30 having a second thermal conductivity wherein a first sealed insulating space is formed between the first wall and the second wall, the insulating space defining therein an evacuated space; see [001 7] and Figs. 4A and 5B. Reid ‘737 also discloses what may be considered to be bridge materials 24, 90, 94. However, Reid does not disclose the claimed relationship between the thermal conductivity of various parts. Glover discloses a sealer/spacer having a low thermal conductivity between the outer walls of a vacuum insulation structure; see col. 5, lines 27-30. Norwara discloses a vacuum insulation panel comprising outer metal walls 1, 2, a sealed insulating space defining an evacuated region, and a bridge 3 with a lower thermal conductivity than the walls that partially defines the insulating space and seals the two walls; see Fig. 1 and [0001]. Taylor discloses a vacuum insulation panel comprising outer metal walls 1, 2, a sealed insulating space defining an evacuated region, and a bridge 3 with a lower thermal conductivity than the walls that partially defines the insulating space and seals the two walls; see col. 3, lines 4-15, claim 1 and claim 2.Therefore, it would have been obvious to one of ordinary skill in the art to select a braze in Wright that has a thermal conductivity as low as possible, i.e. lower than the conductivity of the first and second walls, to provide the best insulation properties.
As to claim 2, the openings into which the plugs of Reid ‘737 are inserted may be considered vents.
As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity of the braze in Reid ‘737 to any specific amount, such as an amount that falls within the instantly claimed ranges, in order to minimize thermal shorting as noted above in the discussion regarding claim 1.
As to claim 63, the braze in Reid ‘737 will inherently be “ring” shaped since the opening which it seals is an annular shape.
As to claim 64, it is well-known in the art to form a vacuum structure such as disclosed in Reid with glass walls. It would have been obvious to one of ordinary skill in the art to use a ceramic braze to seal the first and second walls together in Reid “737, particularly if the walls are formed of a ceramic material such as glass.
As to claim 65, Reid discloses this feature in at least Figs. 4A, 4C, 5A, 5B.
As to claim 66, the braze shown in Figs. 4A and 5A of Reid ‘737 includes a sloped region that forms an angled joint with the second wall 30.
As to claim 67, the braze in Reid ‘737 extends past the end of the outer wall 30 as shown in the figures.
As to claims 68 and 69, Figs. 4A and 5A of Reid ‘737 show this feature.
As to claims 70 and 71, Figs 5A and 5B of Reid ‘737 show these features where the braze 90 may be considered the bridge material and 94 the sealer material.
As to claims 73 and 74, it would have been obvious to one of ordinary skill in the art to evacuate the article of Wright to any specific degree, such as to the claimed pressures, depending on the desired insulating properties for a particular end use.  
As to claim 75, the prior art suggests the claimed structure as noted above, however, Reid is silent as to the materials used for his walls. It would have been obvious to one of ordinary skill in the art to use any well-known material such as stainless steel (see for example Wright 3,440,830), as the wall materials in Reid depending on end use structural requirements 
 
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Reid 2014/0090737 in view of each of Glover 5,007,217, Nowara 2001/0007705 or Taylor 4,791,773 as applied to claims 1-4, 63-71 and 73-75 above, and further in view of Hiral 2009/0007789. The combined prior art of Reid in view of Norwara, Taylor or Glover discloses the invention substantially as claimed; see the above rejection. However, this prior art does not disclose the presence of boron nitride within the sealed insulating space. Hiral discloses a vacuum insulating material comprising a first wall and a second wall and a sealed vacuum insulating space between the walls; see Fig. 2. An absorbent capable of absorbing gas such as boron nitride is placed within the envelope to absorb any gases; see [0099] and [0109]. It would have been obvious to one of ordinary skill in the art to place boron nitride within the vacuum insulated article of Reid in view of the teachings in Hiral in order to absorb any gases in the insulated article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783